Citation Nr: 1107714	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  02-20 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-
connected ulcer disease.

2.  Entitlement to an initial rating in excess of 20 percent for 
instability of the left knee.

3.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the left knee.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1973 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the Washington, 
D.C., Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied the Veteran's claim for a 
rating increase above 10 percent for ulcer disease and granted 
him service connection and a 20 percent evaluation for a left 
knee disability, status post meniscectomy, effective from July 
25, 2000 (the date of his original claim for VA compensation for 
this disability).

During the course of this appeal, the agency of original 
jurisdiction over the Veteran's claim was transferred to the 
Baltimore, Maryland, VA RO.  In June 2005, the Board remanded the 
case to the RO for further evidentiary and procedural 
development.  Following this development, the initial 20 percent 
evaluation for the Veteran's left knee disability and the 10 
percent evaluation for his ulcer disease were confirmed and 
continued in a December 2005 rating decision.  The Board denied 
the Veteran's appeal in June 2006.  The Veteran appealed the June 
2006 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2008 Order, the Court 
granted a Joint Motion for Remand filed by the parties and 
vacated the June 2006 Board decision in part.  The case was 
thereafter returned to the Board.  In August 2008, the Board 
remanded the claims for additional development.

The Board notes that since the August 2008 remand, the RO has 
obtained applicable VA records and performed necessary VA 
examinations.  As will be discussed further below, although the 
VA examiners did not employ the exact language requested in the 
prior Board remand(s), they described the Veteran's symptoms in 
sufficient detail to allow for meaningful adjudication.  Thus, 
the RO has substantially complied with prior remand instructions.  
See D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008) (finding 
substantial compliance where an opinion was provided by a 
neurologist as opposed to an internal medicine specialist 
requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).

In February 2005, the Veteran presented personal testimony during 
a central office board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Although the Veteran's assertions are competent regarding 
what he is able to personally observe, they are not credible.

2.  Although the Veteran has presented subjective complaints of 
constant epigastric pain, the weight of the objective evidence 
indicates that he has not had ulcers through the duration of the 
appeal.

3.  For the period from July 25, 2000, to October 22, 2000, the 
left knee medial meniscectomy was manifested by pain and mild 
joint effusion. 

4.  For the period from October 23, 2000, to the present, the 
left knee medial meniscectomy was manifested by pain and moderate 
joint instability.

5.  For the period from November 3, 2005, to April 12, 2009, the 
left knee medial meniscectomy was manifested by limitation of 
extension to 10 degrees.

6.  For the period from April 13, 2009, to the present, the left 
knee medial meniscectomy was manifested by genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent for 
ulcer disease have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2010); 38 C.F.R. § 4.114, Diagnostic Code 7305 (2010).

2.  For the period from July 25, 2000 to the present, the 
criteria for an evaluation greater than 20 percent for a left 
knee medial meniscectomy, on the basis of recurrent subluxation, 
lateral instability, or frequent episodes of joint "locking," 
pain, and effusion have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 and 
5258 (2010).

3.  From November 3, 2005 to the present, the criteria for an 
evaluation greater than 10 percent for a left knee medial 
meniscectomy, on the basis of limitation of motion on extension, 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. § 4.71a, Diagnostic Codes 5261 and 5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  In this case, the Veteran's claims for a rating 
increase for ulcer disease and service connection for a left knee 
disability were received in July 2000, and the initial 
adjudication of the claims was in August 2001.  Although he was 
first notified of the provisions of the VCAA in correspondence 
dated in November 2003, well after the rating decision on appeal, 
the Board notes that he has nevertheless been made aware of the 
information and evidence necessary to substantiate his claims and 
has been provided opportunities to submit such evidence.  A 
review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence necessary 
to substantiate his claims during the course of this appeal.  All 
relevant VA and private treatment records showing the state of 
his ulcer disease and left knee disability for the time period at 
issue have been obtained and associated with the evidence.  
Furthermore, he has not identified any additional, relevant 
evidence for that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (hereinafter "the 
Court") issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Full 
compliance with VCAA has been accomplished and thus any other 
notice requirements are not applicable.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of the claims 
would not cause any prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In this case, the Veteran was duly provided with notice of the 
VCAA and the provisions applicable to his claim in correspondence 
dated in November 2003 and October 2008, in which the RO provided 
notice to the Veteran regarding what information and evidence was 
needed to substantiate his claims for a rating increase for ulcer 
disease and a higher initial evaluation for his left knee 
disability, as well as what information and evidence must be 
submitted by him, what information and evidence would be obtained 
by VA, and the need for him to advise VA of, or submit any 
further evidence that was relevant to the claims.  These letters 
did advise that medical evidence or other evidence showing the 
existence of persistent or recurrent symptoms of a disability was 
needed.  The Veteran has informed VA of any outstanding medical 
records that are pertinent to his claims and submitted the 
necessary waivers so that they could be obtained by VA on his 
behalf.  He has also presented oral testimony in support of his 
claims before a Veterans Law Judge.  Furthermore, pursuant to the 
Board remands of June 2005 and August 2008, thorough development 
of the medical evidence was undertaken, which included providing 
the Veteran with medical examinations of his service-connected 
ulcer disease and left knee disability to assess the current 
state of their severity.

The Board finds that the letters of November 2003 and 
October 2008, when coupled with the evidentiary and procedural 
development undertaken by VA pursuant to the June 2005 and 
August 2008 Board remands, constituted adequate notice and 
advisement to the Veteran of what was necessary to establish 
entitlement to a higher rating for his ulcer disease and left 
knee disability, as well as the distribution of duties in 
obtaining pertinent evidence.  Therefore, the Board finds that 
the Veteran was notified and aware of the evidence needed to 
substantiate his claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  In other 
words, a reasonable person could be expected to understand from 
the notice provided what was needed with regard to his claim.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consists of the Veteran's private 
and VA medical records and examination reports pertaining to the 
ulcer and the left knee disability at issue for the period from 
July 2000 to July 2010.

In summary, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional evidence 
to obtain with respect to the claims for an increased rating for 
ulcer disease and for a higher initial evaluation for a left knee 
disability for the period from July 25, 2000 to the present, 
there is no additional notice that should be provided, and there 
has been a complete review of all the evidence without prejudice 
to the appellant.  Any error in the sequence of events or content 
of the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is harmless 
and does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  The duty to assist and duty to notify provisions of 
the VCAA have been fulfilled.



Pertinent laws and regulations - Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  The basis of 
disability evaluations is the ability of the body as a whole, or 
of the psyche, or of a system or organ of the body to function 
under the ordinary conditions of daily life including employment.  
Evaluations are based upon lack of usefulness of the part or 
system affected, especially in self-support.  38 C.F.R. § 4.10 
(2010).

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)

Increased evaluation for ulcer disease

Law and Regulations

730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 
10 days or more in duration at least four or more 
times a year
40

Moderate; recurring episodes of severe symptoms two or 
three times a year averaging 10 days in duration; or 
with continuous moderate manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2010)

The history of the Veteran's claim shows that he was granted 
service connection for ulcer disease in an October 1992 rating 
decision.  The allowance was based on a medical determination 
that the ulcer disease was secondary to his frequent use of 
Motrin to relieve symptoms associated with his service-connected 
right knee disability.  The current appeal stems from the 
Veteran's application to reopen his claim for a rating increase 
for ulcer disease that was received by VA in July 2000.  As his 
entitlement to compensation for ulcer disease has already been 
established, the Board need only concern itself with evidence 
showing its present level of impairment.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

Factual Background and Analysis

Private and VA medical records dated in April 2000 show that the 
Veteran reported having several episodes of blood in his stool 
and bleeding from his rectum.  Although his stool was positive 
for trace occult blood, his blood work did not indicate anemia or 
a drop in the level of his hemocrit or hemoglobin.

The report of a September 2000 VA examination shows that the 
Veteran complained of recurrent epigastric pain and rectal 
bleeding that he associated with his ulcer.  He used Prilosec to 
control his stomach's production of digestive acid.  Objective 
examination and testing revealed no anemia, weight fluctuation, 
or abdominal tenderness on palpation.  The diagnosis was 
dyspepsia and the examiner was unable to substantiate the 
presence of active peptic ulcer disease on objective examination.

In his July 2002 Notice of Disagreement, the Veteran expressed 
that his ulcer condition presented itself as "continuous 
moderate manifestations," and often severe.  He said that he 
treated his ulcer condition with Tums, Maalox, and heartburn 
medicine.  He said he was afflicted with severe indigestion and 
heartburn several times a month, and he observed blood in his 
stool an average of twice per month.  He said that his condition 
disturbed his sleep, and it was difficult to remain seated all 
day due to pain and burning.  He reiterated these concerns in his 
VA Form 9 submitted in November 2002 and added that he often had 
severe symptoms for more than five days at a time, several times 
per month.

VA treatment notes from July 2003 and July 2004 reveal that the 
Veteran had symptoms attributed to gastroesophageal reflux 
disease (GERD) that were treated with Rabeprazole and Maalox.

At a February 2005 hearing before the Board, the Veteran 
testified, in pertinent part, that he experienced constant 
symptoms of continuous heartburn, abdominal bloating, and daily 
attacks of nausea with occasional vomiting that was associated 
with his ulcer disease.  He used a prescription medication called 
Omeprazole in addition to non-prescription antacids to control 
flare-ups of his ulcer symptoms, but he nevertheless did not 
obtain much relief from them.  He stated that his ulcer symptoms 
interrupted his sleep and never received more than two hours of 
continuous sleep because of them.  He also reported that he 
detected blood in his stool once per week, but denied having 
hemorrhoids.

VA examination in July 2005 shows that the Veteran used 
nonprescription antacids during the daytime and Omeprazole 
nightly to treat his painful epigastric distress and frequent 
episodes of heartburn, bloating, and flatulence.  He did not 
experience significant vomiting or weight loss.  His chief 
complaint was pain.  Examination of his abdomen was unremarkable.  

The report of a November 2005 VA medical examination shows that 
the Veteran complained of nightly epigastric pain.  He took 
Omeprazole twice per day for his ulcer.  He stated that he had 
rare episodes of vomiting with overeating and also experienced 
bright red hemorrhoidal bleeding weekly.  Blood testing revealed 
no anemia.  The Veteran reported that his weight fluctuated and 
he would lose as much as 15 pounds over the course of six months 
and then regain it in several months.  The examiner noted that 
the Veteran's medical records indicated that his measured weight 
in the past year appeared to be unchanged.

In a  January 2006 statement, the Veteran stated that he had lost 
nearly 15 pounds because of acid reflux, bloating, and heartburn.  
He said that his episodes averaged more than two weeks in 
duration and occurred between 10 and 20 times a year.  He 
indicated that he could not sleep because of severe heartburn.  
He stated that he experienced hemorrhoidal bleeding almost on a 
daily basis.

A VA treatment note from December 2006 reflects that the Veteran 
complained of experiencing severe GERD symptoms.  In June 2008, a 
VA examiner gave a diagnosis of GERD and recommended that an 
endoscopy be performed.  The Veteran declined the procedure.

On VA examination in June 2007, it was noted that the Veteran 
reported that he had occasional positive hemocult stools, 
symptoms and was required to take Aciphex at night.  He had lost 
10 pounds since the diagnosis of duodenal ulcer.  Examination of 
the abdomen was within normal limits, and no tenderness to 
palpation in the upper gastric area was observed.  The examiner 
gave a diagnosis of duodenal ulcer.

During a VA gastrointestinal consultation in June 2008, the 
Veteran reported a sensation of bloating.  The Veteran took 
Prilosec and experienced severe heartburn when he forgot his 
medication.  Maalox helped with his heartburn if he missed taking 
his Omeprazole.  No recent weight loss was noted.  The Veteran 
reported occasional vomiting with streaks of blood.  He also 
described occasional episodes of blood in his stool.  The Veteran 
reported having a colonoscopy performed at a private facility 4 
months previously that yielded normal results.

On VA examination in January 2009, the Veteran reported that he 
had been losing weight.  However, the examiner noted that 
according to local hospital records, the Veteran had steadily 
gained weight over the previous 10 years.  The Veteran reported 
experiencing heartburn, bloating, regurgitation, and vomiting 
after eating.  He took Prilosec, Zantac, and proton pump 
inhibitors.  The examiner noted that according to the 
gastrointestinal clinic, the Veteran's expressed symptoms have 
been from GERD.  The Veteran declined a repeat endoscopy and said 
that his symptoms were controlled by taking medications and 
changing his diet.  A colonoscopy performed at a private facility 
in early 2008 was normal.  No anemia was noted.  The examiner 
indicated that the Veteran experienced symptoms two or three 
times per week if he took his medications; otherwise, he 
experienced symptoms immediately.  After performing an 
examination, the examiner opined that the Veteran's prior peptic 
ulcer disease was likely to have resolved, and his current 
symptoms were likely to be secondary to reflux.  The examiner 
further opined that the Veteran's gastrointestinal symptoms were 
not likely to impact his work, and there had been no anemia or 
weight loss over the years.

On VA examination in March 2009, the examiner indicated that a 
review of the computer medical record showed no current diagnosis 
of ulcerative disease; the record showed a current diagnosis of 
GERD.  The Veteran reported recurrent heartburn which was 
temporarily relieved with Omeprazole and Maalox.  He had 
recurrent regurgitation.  The examiner observed that the 
Veteran's abdomen was flat.  Bowel sounds were decreased, and 
there were no masses or tenderness.  The diagnosis given was 
GERD, and the examiner reiterated that there was no current 
documented diagnosis of gastrointestinal ulcer disease.

On VA examination in July 2010, the Veteran reported having 
severe heartburn and tarry stools.  He described daily epigastric 
pain that was increased when lying flat at night.  There was no 
recent vomiting of blood.  In the medical history, periods of 
incapacitation four or more times a year that lasted for 10 or 
more days with periods of nausea and vomiting were reported as 
were daily episodes of burning pain.  Objective examination 
revealed no signs of weight loss or malnutrition.  There was 
abdominal tenderness.  There was direct epigastric tenderness, 
but no masses organomegaly, guarding or rigidity.  The diagnosis 
given was GERD with reflux esophagitis, hiatal hernia, and 
history of duodenal ulcer almost 30 years previously.

The Veteran maintains that he has had a number of problems 
associated with his ulcer disease.  VA examiners have provided 
current diagnoses of GERD and a hiatal hernia.  However, service 
connection has only been established for ulcer disease.  
Consequently, the Board can only establish a disability 
evaluation for the Veteran based solely on symptoms due to ulcer 
disease, and not to symptoms from GERD or a hiatal hernia.

Applying the facts of the case to the rating criteria, the Board 
finds that although the Veteran has presented subjective accounts 
into the record of symptomatology such as constant epigastric 
pain, daily episodes of nausea with recurrent attacks of 
vomiting, and weekly discoveries of blood in his stool, the 
severity of his account is not corroboratively reflected by the 
objective medical evidence.  The VA examinations of 2000 and 2005 
indicate that he experiences episodes of epigastric pain that 
requires treatment with prescription medication, but there is no 
objective evidence of anemia or significant, sustained weight 
loss.  The reported rectal bleeding and trace blood he has 
detected in his stool is evidently related to hemorrhoidal 
bleeding as noted on VA examination in November 2005, and is not 
attributable to ulcer disease.  

Although the June 2007 VA examiner indicated that the Veteran had 
a duodenal ulcer, this finding is not supported by the other VA 
treatment records or other VA examination reports, all of which 
indicate that the Veteran did not have a current ulcer.  
Significantly, the VA examinations of January 2009, March 2009, 
and July 2010 only resulted in diagnoses of GERD and hiatal 
hernia-not ulcer disease.  Therefore, the Board concludes that 
the weight of the objective evidence does not present a 
disability picture associated with the Veteran's claimed ulcer 
that more closely approximates the criteria for a 60, 40, or 20 
percent evaluation for an ulcer, as the weight of the medical 
evidence indicates that the Veteran does not have a current 
ulcer, but suffers from symptoms of non-service connected GERD.  
A review of the medical evidence (including his outpatient 
treatment reports for the period from 2000 - 2010) fails to show 
that he receives recurrent treatment for ulcer-related complaints 
that would demonstrate that he has met the criteria for an ulcer 
that is severe, moderately severe, or even moderately impairing.  
The outpatient records show that the Veteran has been treated for 
GERD, and not for ulcer disease.  Again, the Board reiterates 
that service connection has only been established for an ulcer, 
and not for GERD.

The Board has carefully considered the Veteran's assertions 
during his February 2005 Board hearing as well as other 
statements throughout the appeal concerning his ulcer condition.  
However, it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  While acknowledging the lay 
statements of record, the Board finds the reports of the 
September 2000, July 2005, January 2009, March 2009, and 
July 2010 VA examiners to be more persuasive than the Veteran's 
assertions in these matters.  Indeed, the VA examination reports 
were created by trained medical personnel in the course of their 
duties.  Also, the Board observes that the VA treatment records 
contain no present diagnoses of an ulcer-just GERD.  As a 
layman, the Veteran does not have the medical training required 
to attribute his observable symptoms to either a service-
connected ulcer or to non-service-connected GERD.  Additionally, 
as will be discussed further below, it appears that the Veteran 
exaggerated his symptoms as recorded in an April 2009 VA 
examination report.  For these reasons, the opinions of the VA 
examiners outweigh the Veteran's statements.

Initial evaluation greater than 20 percent for a left knee medial 
meniscectomy, effective from July 25, 2000.

Law and Regulations

As previously stated, this case is based on an appeal of an 
initial grant of service connection for a left knee disability, 
effective from July 25, 2000.  Consideration must therefore be 
given regarding whether the case warrants the assignment of 
separate ratings for the Veteran's service-connected orthopedic 
disability for separate periods of time, from July 25, 2000, to 
the present, based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's left knee medial meniscectomy is ratable on the 
basis of residual weakness, pain, instability, or limitation of 
motion.  The applicable criteria are contained in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 
5262, and 5263.  Of these, Diagnostic Code 5256 does not apply to 
the present case because it contemplates impairment due to 
ankylosis, which is not currently shown in the evidence.  

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010)

525
8
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking,"   
pain, and effusion into the joint
20
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010)

525
9
Cartilage, semilunar, removal of, 
symptomatic  
10
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010)

526
0
Leg, limitation of flexion of:

Flexion limited to 
15°
30

Flexion limited to 
30°
20

Flexion limited to 
45°
10

Flexion limited to 
60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010)

526
1
Leg, limitation of extension of:

Extension limited 
to 45°  
50

Extension limited 
to 30°
40

Extension limited 
to 20°
30

Extension limited 
to 15°
20

Extension limited 
to 10°
10

Extension limited 
to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010)

526
2
Tibia and fibula, impairment of:
Ratin
g

Nonunion of, with loose motion, requiring brace
40

Malunion of:



With marked knee or ankle disability
30


With moderate knee or ankle disability
20


With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

526
3
Genu recurvatum (acquired, 
traumatic, with weakness and 
insecurity in weight-bearing 
objectively demonstrated)
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010)

 
38 C.F.R. § 4.71, plate 2 (2010)

In addition to rating the knee disability on the basis of 
instability or impairment of the semilunar cartilage, the knee may 
also be rated on a separate basis for impairment associated with 
limitation of motion.  VA's Office of The General Counsel has 
determined in a precedential opinion that when rating knee 
disabilities, this is not considered to be pyramiding, which is 
proscribed by 38 C.F.R. § 4.14 (2010).

A thorough evaluation of a musculoskeletal or orthopedic 
disability for rating purposes requires consideration of any 
functional loss due to pain, incoordination, weakness, or 
fatigability.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Factual Background and Analysis

The objective medical evidence that pertains to the state of the 
Veteran's left knee disability for the period from July 25, 2000 
to the present is as follows, and will be accompanied by 
discussion of how the facts presented in the evidence are 
applicable to the relevant rating criteria.

In March 2000, the Veteran reported to a VA examiner that he 
experienced pain and cracking in his knee when he ascended 
stairs.  The examiner noted mild effusion in the left knee and 
tenderness in the joint line.  The range of motion of the knee 
was limited to 70 degrees of flexion.  No abnormal laxity was 
observed.  The Veteran was issued a knee brace.

In two separate verification of treatment slips from April 2000, 
a private examiner indicated that the Veteran could not work due 
to muscle strain.  Medical records associated with those 
statements indicate that the problems were in his back.

The Veteran's employment records show that from April 2000 - 
February 2001, he lost numerous hours of work for medical 
reasons.  Of the 62 medical leave requests the Veteran submitted 
during this time, twelve were, at least in part, attributable to 
pain associated with his left knee disability.

In an October 2000 statement from the Veteran's private 
physician, H.H.W., M.D., the physician reported that the Veteran 
experienced chronic left knee pain and instability that required 
the use of a supportive knee brace.  The Veteran was able to 
perform only minimal exertional activity as a result.  

An October 23, 2000, VA treatment report shows that the Veteran 
was requesting a left knee brace similar to his right knee brace.  
He was wearing knee cages on both knees.  He had pain in this 
joint, with complaints of swelling during rainy weather.  
Examination of the left knee showed no swelling, redness, or 
effusion.  The meniscectomy scar was well-healed.  The knee was 
tender on palpation but stable.  The Veteran could extend his 
left knee to zero degrees and flex it to 110 degrees, with pain.  
X-rays from March 2000 revealed no bony lesions.  The relevant 
diagnosis was early degenerative joint disease of the left knee.

Applying the rating criteria for evaluating knee impairment to 
the aforementioned facts, the Board finds that the objective 
evidence does not support the Veteran's claim for an initial 
evaluation greater than 20 percent for his left knee disability 
for the period from July 25, 2000 to October 22, 2000.  His range 
of motion on extension and flexion during this period was to a 
noncompensable degree.  Although he wore a knee cage, objective 
examination by VA in October 2000 shows that his left knee was 
stable.  The symptoms associated with his left knee disability 
for this time period are primarily joint pain with some mild 
effusion.  The effusion was no longer present as of VA 
examination dated October 23, 2000.  These symptoms more closely 
approximate the criteria for a 20 percent evaluation under 
Diagnostic Code 5258 on the basis of frequent episodes of pain 
and effusion into the joint associated with impairment of the 
semilunar cartilage.  

The report of a private medical examination conducted in December 
2000 by P.B.B., M.D., P.A., shows that the Veteran wore a 
supportive brace over his left knee and that he complained of 
left knee pain on use.  Dr. B.'s opinion was that the left knee 
joint was progressively degenerating.

A VA treatment report dated in September 2001 shows that the 
Veteran's left knee was painful and was diagnosed as degenerative 
joint disease.  However, on examination and treatment in August 
2002, the examiner noted that prior radiographic films revealed 
no bony abnormalities.  The Veteran wore a supportive brace on 
his left knee.   Although he was a trained electrician, he was 
actively employed in a sedentary desk position.  He experienced 
problems performing squatting motions and using stairs due to 
knee pain.  Physical examination shows generalized tenderness of 
his left knee with no acute inflammation and no joint effusion 
present.

Lay witness statements from the Veteran's friends, dated in May 
2003 and July 2003, show that each witness attested to observing 
that the Veteran experienced limitation of his physical 
activities due to bilateral knee pain that was aggravated by 
inclement weather.  

A VA examination report from April 2003 reveals that the Veteran 
had missed a significant amount of work due to foot pain.

VA and private medical reports show that the Veteran received 
outpatient treatment for complaints of left knee pain in March 
2003, May 2003, and September 2003.    At the time of these 
treatments, he was observed wearing a brace over his left knee.

In a November 2003 report from P.B.B., M.D., the Veteran was 
noted to have chronic pain and instability of his left knee with 
degenerative changes.  The Veteran continued to wear a supportive 
brace for his left knee. 

A private medical report dated January 2004, from Dr. W. shows 
that the Veteran was treated for left knee pain with swelling and 
decreased range of motion on flexion.  H.H.W., M.D., reported 
that the Veteran's left knee "clicks" and was painful when 
tested after the knee brace was removed.

At a February 2005 hearing before the Board, the Veteran 
testified, in pertinent part, that his left knee disability was 
manifested by chronic joint pain and instability, for which he 
used medication and a supportive orthopedic brace and a cane.   
The disability interfered with his ability to use stairs, 
negotiate rough terrain, and enter and exit his automobile.  The 
Veteran reported that he had been given a steroid injection into 
his left knee a year earlier for treatment of his symptoms, but 
that he was advised by his physicians to discontinue this 
particular avenue of treatment.

January 2005, March 2005, July 2005, and August 2005 private 
medical statements were to the effect that the Veteran continued 
to have chronic left knee pain which reportedly disrupted his 
sleep and limited his physical activities, as well as complaints 
of left knee instability that necessitated his use of a 
supportive knee brace and cane. 

VA outpatient treatment reports dated in January 2005 and June 
2005 reflect similar complaints and findings.  A January 2005 VA 
radiology report revealed no fracture, dislocation, or bone 
destruction.  No soft tissue abnormality was noted.  The 
impression was normal.  The June 2005 VA treatment report also 
shows that the Veteran was to receive a steroid injection in his 
left knee to treat his painful symptoms.

The report of a July 2005 VA examination shows that the Veteran 
complained of chronic pain and instability in his left knee.  He 
used a cane and supportive brace for this disabled joint.  
Physical examination of his left knee shows extension to zero 
degrees and flexion to 60 degrees and limited by pain.  There was 
minimal swelling of the left knee with some tenderness to touch 
along the lateral aspect of the patella.  An X-ray film of the 
left knee dated in January 2005 shows normal findings.

A July 2005 letter from J.R.B., the Veteran's former employer, 
reveals that the Veteran had been off work in a leave without pay 
status for over 550 hours in addition to using over 300 hours of 
sick and annual leave.  He wrote that much of that time off had 
been attributed to chronic pain in the knees and back.

The report of a VA examination conducted on November 3, 2005 
shows that the Veteran could extend his left knee to 10 degrees 
and flex his left knee to 90 degrees.  No crepitus was noted.  
The Veteran wore a supportive brace over his left knee.  Minimal 
edema was observed.  X-rays from July 2005 revealed no bony 
abnormalities.  

A VA MRI of the left knee completed in December 2005 revealed a 
tear of the posterior horn of the lateral meniscus.  The anterior 
cruciate ligament was intact.  Mild osteoarthritis was observed.

January 2006 and February 2006 sick certificates completed by a 
private examiner reveals that the Veteran could not work due to 
severe mid-back pain.

The Veteran stated in January 2006 that he had lost over 1500 
hours of compensable work time in the previous four years because 
of his disabilities.  He explained that his left knee was very 
painful to pressure.  He said that it would give way without 
notice and would lock up while he was ascending or descending 
stairs.  It would swell up during rain storms.  He said that for 
years he had not been able to bend his left knee more than 10 to 
20 degrees.  He wore a brace that was set at 15 degrees.  

A VA orthopedic note from July 2006 reveals that movement of the 
left knee was painful.  The Veteran reported having to miss time 
from work due to his disability.  The examiner noted that the 
Veteran had his left knee brace set at 50 degrees.  The examiner 
observed that there was full extension of the knees, but the 
Veteran was unable to flex his knee more than 50 degrees due to 
pain.  No instability was demonstrated.  

In a May 2007 report from P.B.B., M.D., it was noted that the 
Veteran had to resign from his present job due to soreness over 
the lumbar spine.  It was further noted that the Veteran had 
puffiness and swelling but very limited effusion.  His knees 
locked on occasion.  Prolonged standing and walking caused 
aggravation.

Lay witness statements from the Veteran's friends and spouse, 
dated in May 2007, show that each witness attested to observing 
that the Veteran experienced limitation of his physical 
activities due to bilateral knee pain that was aggravated by 
inclement weather.

In an undated letter, C.W., M.D., wrote that the Veteran had a 
history of removal of the lateral meniscus of the left knee.  In 
May 2007, H.H.W., M.D., wrote that the Veteran had a torn 
meniscus in the left knee post-surgical repair and was forced to 
take an early retirement because of back, hip, and knee pain.  

On VA examination in June 2007, the Veteran complained that his 
left knee was weak and unstable.  He had difficulty walking 
stairs and with prolonged standing and walking and was forced to 
take a voluntary retirement because of the enormous amount of 
sick and unpaid leave he had taken in the previous two years.  It 
was noted that he could no longer perform his job function 
sitting at a desk because of hip and back problems.  Physical 
examination of the left knee revealed crepitus but no swelling.  
Extension was to 10 degrees with pain.  Flexion was to 90 degrees 
with pain.  There was no change with repetitive testing.  An X-
ray of the left knee was normal.

A VA radiology report from May 2008 reveals that there was 
bilateral joint space narrowing in the Veteran's knees.  A 
July 2008 letter from a VA examiner indicates that the Veteran 
was followed for complaints of left knee pain, swelling, and 
giving way.  It was noted that his knee would give out on him, 
and his range of motion was limited due to pain.  An MRI report 
from July 2008 contains a report of a tear of the posterior horn 
of the lateral meniscus, no bone marrow edema, and intact 
cruciate and collateral ligaments.

On VA medical examination in January 2009, it was noted that the 
Veteran used a knee brace as well as a cane.  The Veteran 
reported that his pain rated a 10 on a 0 (low) to 10 (high) pain 
scale on a daily basis.  He said that his knee locked and gave 
out at times.  The examiner found crepitus but no soft tissue 
swelling, effusion, consistent tenderness, guarding, redness, 
heat, instability, weakness, abnormal movement, spasm, pain on 
motion against resistance, or pain on repeated movement.  Flexion 
was to 110 degrees with pain after 90 degrees.  Extension was to 
0 degrees.  There was slight varus angulation but no varus or 
valgus laxity.  The examiner specified that there was no 
objective evidence of subluxation, effusion, melanin, or genu 
recurvatum.  He specified that the MRI performed in June 2008 did 
not show cartilage removal.  The examiner also opined that it 
would be speculative to comment further on range of motion, 
fatigability, incoordination, pain, or flare-ups beyond what was 
already mentioned in the examination report.

On VA examination in April 2009, it was noted that the Veteran 
wore a knee brace.  It was noted that the Veteran had spasms when 
the weather was wet or cold.  The Veteran said that his left knee 
would give out, and he said he fell one or two times per week.  
He said it was difficult to drive.  The examiner observed that 
the Veteran grimaced throughout the examination.

The examiner further observed that the Veteran flexed his left 
knee to about 110 degrees when he slipped off his knee brace.  
When the Veteran leaned back on the examination table, his right 
knee was almost straight, and his left knee lacked 20 degrees of 
extension.  There was mild swelling of the knees.  When the 
Veteran got on the examination table, he flexed his left knee at 
about 90 degrees of flexion.  On examination of the left knee, 
there was 5 to 7 degrees of hyperextension, and flexion was to 50 
degrees.  The examiner was unable to find further loss of range 
of motion of the left knee secondary to incoordination, weak 
movements, or excessive fatigue.  There was some patella-femoral 
compression discomfort of the left knee without instability.  
There was mild ligament laxity of the left knee.  The Veteran had 
his knee supports set at about 65 degrees of flexion to avoid too 
much flexion and giving way.

At the end of the report, the examiner noted that when the 
Veteran sat in a chair, his knees were flexed to 80 degrees, and 
when he put his left knee brace back on, his left knee flexed to 
100 degrees.

In a July 2009 addendum to the April 2009 VA examination report, 
it was noted that there was no objective evidence of recurrent 
subluxation of the left knee.  There was slight lateral 
instability.  There was no objective evidence of dislocated 
semilunar cartilage with frequent episodes of "locking", pain, 
or effusion into the joint.  The examiner said that there was 
objective evidence of removal of semilunar cartilage and cited 
the Veteran's prior surgery reports.  There was no objective 
evidence of nonunion or malunion of the tibia and fibula.  There 
was objective evidence of genu recurvatum (hyperextension); the 
examiner specified that it was mild or slight.  The examiner 
opined that the Veteran's left knee condition would affect 
physical activities such as prolonged standing, walking, 
squatting, kneeling, climbing, pushing, and pulling.  It was 
noted that the Veteran would do best with a sedentary job.

Applying the aforementioned facts to the rating criteria for the 
period from October 23, 2000 to the present, the Board finds that 
the constellation of symptomatology associated with the Veteran's 
left knee more closely approximates the criteria contained in 
Diagnostic Code 5257 for a 20 percent evaluation for chronic 
pain, crepitation (i.e., joint "clicking" on private 
examination in January 2004), and moderate recurrent lateral 
instability that requires him to constantly use a supportive 
brace and cane.  As of the VA examination of October 23, 2000, 
there is no objective evidence demonstrating the presence of 
effusion into the left knee joint to warrant the application of 
Diagnostic Code 5258.  Although the Veteran complains of a 
sensation of impending joint collapse, the objective medical 
evidence does not establish that the Veteran's left knee joint 
constantly gives way with a level of frequency that would support 
the allowance of a 30 percent evaluation for severe instability.  
In this regard, the Board finds that the objective medical 
evidence outweighs the Veteran's contentions, as the objective 
medical evidence was created by trained medical professionals who 
were objectively recording their impartial observations.  This 20 
percent rating contemplates the Veteran's pain as observed by the 
Veteran, the Veteran's spouse, the Veteran's friends, and prior 
employer, as well as other DeLuca factors.  Therefore, the Board 
finds that there is no basis to assign an evaluation greater than 
20 percent for the Veteran's left knee disability, status post 
meniscectomy.  His appeal in this regard is thus denied.

While the Board notes that the Veteran has reported having 
problems ambulating and using stairs, it is reasonably evident to 
a lay observer that the Veteran's other service-connected 
disabilities also impose limitations on his physical activities.  
The Veteran's problems with walking and climbing stairs are not 
just the result of his left knee disability alone, but the 
combined effects of his other service-connected orthopedic 
disabilities that affect his right knee, right hip, low back, and 
thoracic spine.  Therefore, his current overall level of physical 
impairment cannot be entirely attributed solely to his left knee 
disorder.

The Board observes that the report of a VA medical examination 
conducted on November 3, 2005 shows that the Veteran's range of 
motion of his left knee was limited to 10 degrees on extension.  
The objective demonstration of limitation of left knee extension 
to 10 degrees is sufficient to warrant the assignment of a 10 
percent evaluation, but no higher, under the criteria contained 
in Diagnostic Code 5261, from November 3, 2005, the date on which 
the compensable limitation of extension of the left knee was 
first objectively demonstrated, until April 12, 2009.  The Board 
notes that in the January 21, 2009 VA examination report, the 
Veteran's range of motion of the left knee was limited to 0 
degrees on extension.  This would ordinarily correspond to a 
reduction of the evaluation for extension to a 0 percent 
(noncompensable) evaluation.  However, the Board observes that in 
the April 2009 VA examination report and July 2009 addendum, the 
Veteran experienced genu recurvatum (hyperextension) of the left 
knee.  Thus, extending the benefit of the doubt to the Veteran, 
from November 3, 2005, through the present, the Veteran is 
entitled to a 10 percent evaluation (but no higher) for 
limitation of extension of his left knee, albeit under two 
different Diagnostic Codes corresponding to two different time 
periods.  From November 3, 2005, to April 12, 2009, the 10 
percent evaluation is warranted under Diagnostic Code 5261 for 
limitation of extension, and from April 13, 2009 to the present, 
the 10 percent evaluation is warranted under Diagnostic Code 5263 
for genu recurvatum (hyperextension).  These evaluations do not 
overlap, as the first period is for a limitation on extension, 
and the second period is for hyperextension.  Hyperextension and 
limitation of extension cannot exist at the same time.

The Board has additionally considered the applicability of 
Diagnostic Code 5260, for limitation of flexion of the left knee, 
and finds that the Veteran's limitation of flexion of the left 
knee has not been to a compensable level during the period at 
issue.  The Board recognizes that a VA treatment note from July 
2006 indicates that the Veteran's left knee flexion was limited 
to 50 degrees; however, this is the only flexion range of motion 
finding during the entirety of the appeal that could correspond 
to a compensable evaluation under Diagnostic Code 5260.  Thus, it 
appears that this reading was an aberration.  This single reading 
does not demonstrate a sustained worsening of the Veteran's 
flexion necessary to warrant a staged rating.  Although the 
April 2009 VA examiner reported that at one point that the 
Veteran's left knee flexion was limited to 50 degrees, it was 
also noted that the Veteran was able to flex his left knee to 110 
degrees to slip off his knee brace, was able to flex his left 
knee to 90 degrees while on the examining table, and had his knee 
supports set to 65 degrees of flexion.  Thus, it appears that the 
Veteran's left knee flexion was not actually limited to 50 
degrees at the April 2009 VA examination.

The Veteran's attorney has asserted that the Veteran is entitled 
to an increased rating for his left knee disability under 
Diagnostic Code 5262, as the Veteran wears a knee brace.  The 
Board observes that Diagnostic Code 5262 is used for rating 
impairment of the tibia and fibula-specifically a nonunion or 
malunion of the tibia and fibula.  None of the objective evidence 
of record indicates that the Veteran has an impairment of the 
tibia and fibula.  In fact, in the July 2009 VA examination 
addendum, the examiner specifies that there was no objective 
evidence of nonunion or malunion of the tibia and fibula.  As 
there is no evidence of an impairment of the tibia and fibula, an 
additional rating under Diagnostic Code 5262 would be 
inappropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and evidence).

The Veteran's attorney has also asserted that the Veteran is 
entitled to an increased rating for his left knee disability for 
a limitation of extension under Diagnostic Code 5261, as an 
extension reading of lacking 20 degrees was mentioned in the 
April 2009 VA examination report.  However, this argument must 
fail.  Upon reading the entirety of the April 2009 VA examination 
report, it appears that the Veteran's left knee lacked 20 degrees 
of extension when the Veteran was leaning against the examination 
table.  This was not an actual measurement of a limitation of 
flexion for compensation purposes; it was merely an observation 
of the Veteran standing against a table.  When the examiner 
actually performed range of motion testing, not only did the 
Veteran have full extension, he had five to seven degrees of 
hyperextension.  Thus, an increased rating for a limitation of 
extension (under Diagnostic Code 5261) is not warranted on the 
basis of the April 2009 VA examination report, as the Veteran did 
not actually have a limitation on his left knee extension.

The Board recognizes that in the July 2009 addendum, the VA 
examiner remarked that there was objective evidence of removal of 
semilunar cartilage, and thus, Diagnostic Code 5259, for removal 
of semilunar cartilage, is to be considered.  However, the Board 
notes that the surgery reports that the VA examiner references do 
not mention any removal of semilunar cartilage.  In fact, the 
January 2009 VA examiner specified that the MRI performed in 
June 2008 did not show cartilage removal.  As the other objective 
medical evidence of record does not support the July 2009 VA 
examiner's contention that there is objective evidence of removal 
of semilunar cartilage, the Board finds that an additional rating 
is not warranted under Diagnostic Code 5259.

The Board has also considered alternative rating criteria but has 
determined that none would result in another rating for the 
Veteran's knee disorder.  The medical evidence does not 
demonstrate any ankylosis (Diagnostic Code 5256).  Therefore, 
this diagnostic code is inapplicable in this case.  See Butts, 
supra (holding that the Board's choice of diagnostic code should 
be upheld so long as it is supported by explanation and 
evidence).

The Board has carefully considered the Veteran's own statements 
and contentions.  In this regard, the Board particularly notes 
the report of the April 2009 VA examination.  As noted above, 
during this examination, the Veteran was able to flex his left 
knee to 110 degrees to slip off his knee brace, was able to flex 
his left knee to 90 degrees while on the examining table, and had 
his knee supports set to 65 degrees of flexion.  However, when 
the Veteran was specifically instructed to flex his left knee for 
a range of motion finding, he indicated that his left knee 
flexion was limited to 50 degrees.  The Board notes that personal 
interest may affect the credibility of the evidence.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Consequently, as the Veteran has been observed in the April 2009 
medical report to apparently exaggerate his symptoms, the Board 
finds his assertions to not be credible and of low probative 
weight.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
Also see Spencer v. West, 13 Vet. App. 376 (2000); Sarmiento v. 
Brown, 7 Vet. App. 80 (1994), overruled on other grounds by 
D'Amico v. West, 209 F 3d 1322 (Fed. Cir. 2000).

Both Disabilities

As requested by the February 2008 joint motion, the Board has 
also considered whether the disabilities at issue present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this case there are no exceptional or unusual factors 
with regard to the Veteran's claimed ulcer disease and left knee 
disability.  The threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service-connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability levels and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

The Veteran's attorney has asserted that referral for 
extraschedular evaluation is appropriate due to the amount of 
sick leave and leave without pay the Veteran took before he 
retired.  As reviewed above, the Veteran missed hundreds of hours 
of work in the years before he retired.  However, this time off 
from work was not due solely to the left knee and/or ulcer 
disorders germane to the current appeal.  

For example, of the 62 employment medical leave requests the 
Veteran submitted from April 2000 - February 2001, only twelve 
were attributable to pain associated with his left knee 
disability.

A VA examination report from April 2003 reveals that the Veteran 
had missed a significant amount of work not due to his left knee 
or ulcer disabilities, but due to foot pain.

A July 2005 letter from J.R.B., the Veteran's former employer, 
reveals that the Veteran had been off work in a leave without pay 
status for over 550 hours in addition to using over 300 hours of 
sick and annual leave.  He wrote that much of that time off had 
been attributed not just to chronic pain in the knees, but also 
to chronic back pain.

January 2006 and February 2006 sick certificates completed by a 
private examiner reveals that the Veteran could not work due not 
to a left knee or ulcer disability, but to severe mid-back pain.

In a May 2007 report from P.B.B., M.D., it was noted that the 
Veteran had to resign from his present job not due to a left knee 
or ulcer disability, but due to soreness over the lumbar spine.  
In May 2007, H.H.W., M.D., wrote that the Veteran had a torn 
meniscus in the left knee post-surgical repair and was forced to 
take an early retirement not just because of knee pain, but also 
because of back and hip pain.  On VA examination in June 2007, it 
was noted that the Veteran was forced to take a voluntary 
retirement because of the enormous amount of sick and unpaid 
leave he had taken in the previous two years and that he could no 
longer perform his job function sitting at a desk not because of 
a left knee or ulcer disorder, but because of hip and back 
problems.

The Veteran clearly has had multiple medical problems which have 
caused him to miss work before he retired.  However, as reviewed 
above, the evidence indicates that the majority of this 
interference with employment was due to the Veteran's back and 
hip problems-not his left knee or claimed ulcer disorders that 
are the subjects of the current appeal.  The regular schedular 
evaluations account for pain and some interference with 
employment, and as such, are adequate in the present appeal.  As 
the majority of the evidence relating to the Veteran's prior 
employment suggests that any marked interference was due to 
disabilities that are not the subject of the current appeal, 
referral for extraschedular consideration of the claimed ulcer 
disease and left knee disability is not warranted.

For all the foregoing reasons, the Board finds that there is no 
basis for higher ratings for the Veteran's claimed ulcer disease 
and left knee disabilities, pursuant to either Fenderson or Hart, 
and that the claims for higher ratings must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claims 
for higher ratings, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).


ORDER

An increased evaluation is excess of 10 percent for ulcer disease 
is denied.

An initial evaluation greater than 20 percent for a left knee 
disability, status post meniscectomy, for the period from July 
25, 2000 to the present is denied.

An evaluation greater than 10 percent for limitation of extension 
of the left knee associated with the service-connected left knee 
disability, status post meniscectomy, effective from November 3, 
2005, is denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


